Citation Nr: 1519733	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  14-31 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION


The Veteran served on active duty from November 1967 to November 1969, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

A request for a total disability based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, though the Veteran is not working, the evidence shows that his unemployment is related to his non-service connected stroke and not due to his PTSD.  Further, the Veteran has never alleged that his PTSD (or any other service-connected disability) has resulted in an inability to secure or follow a substantially gainful occupation.  In light of these facts, the issue of entitlement to a TDIU has not been reasonably raised by the record and will not be further considered.


FINDING OF FACT

The Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130 Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard July 2013 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran underwent a VA medical examination in June 2014; the examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.


II.  Increased Rating for PTSD

Legal Criteria

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD has been evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  That rating is warranted when PTSD is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998). 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts

The Veteran underwent a VA examination in June 2014 after scheduling an earlier VA examination was unsuccessful.  At that time, the Veteran stated that he was divorced and rarely socialized.  He stated that he lives in an old school bus on 80 acres of property.  

The examiner noted that the Veteran's grooming and hygiene were adequate, and he was alert and cooperative during the examination.  The Veteran's receptive speech was impaired, and the examiner spoke slowly to the Veteran to help with comprehension.  The Veteran described his mood as "confused."  The Veteran denied suicidal and homicidal ideation.  The examiner noted no signs of delusions, hallucinations, or other signs of psychosis.  She described the Veteran's insight and judgment as adequate.  

The examiner diagnosed the Veteran as suffering from PTSD.  She found that the Veteran had a depressed mood, a difficulty in understanding complex commands, and disturbances of motivation and mood.  She also found that the Veteran had difficulty in establishing and maintaining effective work and social relationships, and a difficulty in adapting to stressful circumstances.  She concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  

The Veteran's VA treatment records are consistent with the findings of the June 2014 VA examination.  For instance, these records consistently describe the Veteran as attentive, oriented, and alert.  They note that the Veteran's insight and judgment were at all times adequate.  The Veteran never had delusions or hallucinations, and he consistently denied homicidal ideation.  

Much as in his examination, the Veteran was frequently frustrated by the limitations he faced as a result of his stroke.  He stated that it was difficult for him to listen to and follow messages left on his answering machine.  He complained of not being able to think of the right words when speaking.  Both his mental health treatment providers and his other VA specialists attributed these problems to his stroke and not to his service-connected PTSD.  

At one appointment in September 2013, the Veteran was in "somewhat soiled clothing" that was nevertheless appropriate for the weather.  At all other times, the Veteran's appearance and hygiene were appropriate.  Also, in September 2013 and October 2013, the Veteran endorsed having thoughts such as "what's the use of living," but he consistently denied any suicidal plan or intent.  Further, he consistently stated that he could not think of harming himself, as he was worried about his pets.  

At his March 2015 Board hearing, the Veteran described himself as "okay right now."  He denied suicidal ideation, stating that though he gets angry, his faith prevents him from doing anything to himself or to others.  He stated that he continued to live in a school bus on his property, and that though he did not socialize with others, he did have one friend from Washington, DC.  

Analysis 

The evidence detailed above shows that the Veteran's PTSD symptoms and the occupational and social impairment they result in most closely match that described by the 50 percent rating.  Again, such a rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

The evidence shows that the Veteran's PTSD results in symptoms described by this rating or equivalent thereto.  Notably, the Veteran had displayed disturbances of motivation and mood and difficulties in establishing and maintaining effective work and social relationships.  The June 2014 examiner found that the Veteran had difficulty in understanding complex commands.  VA treatment records consistently showed the Veteran's affect to be dysphoric and congruent with his mood.  These symptoms have resulted in the occupational and social impairment with reduced reliability and productivity as required for a 50 percent rating, a fact again confirmed by the June 2014 VA examiner.  

That said, the Veteran's symptoms and the occupational and social impairment they result in do not rise to approximate the level of the 70 percent rating.  That rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

The only symptoms from which the Veteran arguably suffers are suicidal ideation and neglect of personal appearance.  However, though the Veteran made references to thoughts of what it would be like if he were dead, he denied suffering from suicidal ideation at every VA treatment appointment, at his June 2014 examination, and at his March 2015 hearing.  Further, the Veteran's neglect of his hygiene was fleeting, occurring only once in September 2013 (and it is not clear from the description that the Veteran's hygiene was neglected).  Otherwise, the Veteran was consistently described as adequately dressed and groomed  

Excepting these two instances, the Veteran displayed no other symptoms described in or consistent with the 70 percent rating.  There is no evidence of obsessional rituals; his speech was always described as within normal limits (to the extent that any speech disturbances were noted, these were described as related to his stroke and not to his PTSD); he has no panic attacks; there are no examples of impaired impulse control or spatial disorientation.  Finally, though the Veteran lives on his own, he stated that he does have a friend from Washington, DC; his VA treatment records show that he was excited to video chat with his friend.  Given this evidence, the Board cannot find that the Veteran's symptoms rise to the level described by the 70 percent rating at any point during the rating period.  Furthermore, the evidence does not show even more severe symptoms approximating total occupational and social impairment such as to warrant a total disability rating.  

As to extraschedular consideration, the evidence shows that the Veteran's PTSD has resulted in, among other symptoms, disturbances in motivation and mood, a flattened affect, and difficulties in establishing and maintaining relationships.  These symptoms are expressly provided for by the applicable rating criteria for PTSD, and the rating criteria reasonably describe the Veteran's disability level.  Moreover, as the criteria for evaluating psychiatric disorders contemplate a range of impairment from nonsymptomatic to total impairment with only examples of symptoms of such impairment, there are no symptoms not contemplated.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the Veteran's PTSD is adequate; referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

In sum, the preponderance of the evidence is against the claim for an increased rating for PTSD; there is no doubt to be resolved; and an increased rating for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

A disability rating in excess of 50 percent for PTSD is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


